DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-21 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/11/2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	       The drawings submitted on 12/20/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1-21:
The primary reason for the allowance of claim 1 is the inclusion of the method steps of: determining, by the control module, the shaft IAP at each stored ToA using the IAP mathematical function and calculating, by the control module, the rotor blade tip deflection at each ToA using the IAP at each ToA and a stored IAP value representing an expected angular arrival location. It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or 
The primary reason for the allowance of claim 15 is the inclusion of: determining the shaft IAP at each stored ToA using the solved IAP mathematical function: and calculating the rotor blade tip deflection, in either angular or rectilinear units or both, at each ToA using the IAP at each ToA and a stored IAP value representing the expected angular arrival location. It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
Claims 2-14 and 21 are allowed due to their dependency on claim 1.
Claims 16-20 are allowed due to their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Khibnik et al. US 2014/0007591 teaches advanced tip-timing measurement blade mode identification.
	Khibnik et al. US 9,840,935 teaches a rotating machinery monitoring system. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        January 28, 2022